Mr. Presiding Justice Waterman delivered the opinion of the court. Having examined the abstract filed by appellants and considered the briefs of counsel, we are of the opinion that the conclusions of the master are sustained by the evidence and that the decree of the court dismissing the bill was properly entered. We are also of the opinion that there is presented no sufficient reason for sustaining the cross-errors assigned upon the refusal of the court below to award damages upon the dissolution of the injunction following the dismissal of the bill. The decree is affirmed.